356 S.W.3d 286 (2011)
Albert GIESE, Appellant,
v.
TRANS WORLD AIRLINES, Respondent.
No. WD 73329.
Missouri Court of Appeals, Western District.
November 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Application for Transfer Denied January 31, 2012.
Bruce B. Brown, for Appellant.
Thomas V. Clinkenbeard, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Appellant Albert Giese appeals from an order issued by the Labor and Industrial Relations Commission that determined his psychiatric condition was not causally connected to a work-related accident and awarded him 10% permanent partial disability to the body as a whole. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).